Exhibit 10.3

 

DEFERRED COMPENSATION AGREEMENT

 

This Deferred Compensation Agreement is made and entered into by and between
Shore Bank, a Virginia banking corporation, (the “Bank”), and Scott C. Harvard
(the “Executive”).

 

 

1.

Purpose and Effective Date.

 

(a)         Purpose. The purpose of this Agreement is to provide the Executive,
whose judgment, abilities and experience will contribute to the financial
success of the Bank, with an incentive to continue in the employ of the Bank.
The Agreement is intended to be an unfunded deferred compensation arrangement
for purposes of the Employee Retirement Income Security Act of 1974, as amended.
The Bank has determined that the benefits to be paid to the Executive under this
Agreement constitute reasonable compensation for the services rendered and to be
rendered by the Executive.

 

 

(b)

Effective Date. The effective date of this Agreement is June 1, 2008.

 

 

2.

Definitions.

 

(a)         Beneficiary. The person, persons, or entity designated by the
Executive to receive his benefits under the Agreement in a writing filed with
the Bank. If the Executive fails to make a designation or if the person
designated does not survive the Executive (or, if an entity, is not in existence
at the time of the Executive’s death), the Beneficiary shall be the Executive’s
estate.

 

(b)         Code. The Internal Revenue Code of 1986, as amended.

 

(c)         Committee. The Compensation Committee of Hampton Roads Bankshares,
Inc.

 

(d)         Deferred Compensation Account. The bookkeeping record established
for purposes of measuring the Executive’s benefit under this Agreement.

 

(e)         Deferred Compensation Benefit. The total amount payable to the
Executive pursuant to Sections 4 and 5 of this Agreement.

 

(f)          Disability. The Executive is either unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; or by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the Bank.

 

--------------------------------------------------------------------------------



(g)         Employment Agreement. The employment agreement dated January 8, 2008
between the Executive, the Bank and Hampton Roads Bankshares, Inc. and effective
June 1, 2008 (“Employment Agreement”).

 

(h)         Rabbi Trust. A grantor trust within the meaning of Code Sections 671
through 679 that shall be established by the Bank in accordance with Section 8
of this Agreement to provide for the payment of all the Deferred Compensation
Benefit payable to the Executive under this Agreement.

 

(i)          Unforeseeable Emergency. A severe financial hardship to the
Executive resulting from a sudden and unexpected illness or accident of the
Executive, his spouse, or his dependent (as defined in Code Section 152(a));
loss of the Executive’s property due to casualty; or other similar extraordinary
and unforeseeable circumstance arising as a result of events beyond the control
of the Executive.

 

3.          Administration and Claims Procedure. This Agreement is administered
by the Committee. Subject to the Agreement’s provisions, the Committee may adopt
rules and regulations necessary to carry out the Agreement’s purposes. The
Committee shall have complete discretion to terminate the Executive’s
participation and to take all other actions permitted or required by the
Agreement. If for any reason a benefit due under this Agreement is not paid when
due, the individual entitled to such benefit may file a written claim with the
Committee. If the claim is denied or no response is received within 90 days (in
which case the claim will be deemed to have been denied), the individual may
appeal the denial to the Committee within 60 days of the denial. In pursuing an
appeal, an individual may request that a responsible officer of the Bank review
the denial, may review pertinent documents, and may submit issues and comments
in writing. A decision on appeal will be made within 60 days after the appeal is
made, unless special circumstances require the Bank to extend the period for
another 60 days.

 

 

4.

Amount of the Deferred Compensation Benefit.

 

(a)         Initial Deferred Compensation Benefit. The Bank shall credit
$400,000 to the Executive’s Deferred Compensation Account. The amount credited
to the Executive’s Deferred Compensation Account shall be subject to earnings
and losses until the time it is paid to the Executive pursuant to Section 5. The
Bank shall permit the Executive to direct the investment of his Deferred
Compensation Account pursuant to the investment options under the Hampton Roads
Bankshares, Inc. Executive Savings Plan; however, the amounts credited to the
Executive’s Account shall be retained by the Bank until the entire amount has
been distributed to the Executive or his Beneficiary.

 

(b)         Additional Compensation Deferrals.

 

(1)   In general, additional compensation for services performed by the
Executive pursuant to Section 2(d) of the Employment Agreement may be deferred
at the Executive’s election, provided the election to defer such compensation is
made and

 

 

 

2

 

--------------------------------------------------------------------------------



becomes irrevocable not later than the close of the Executive’s taxable year
next preceding the Executive’s subsequent taxable year.

 

(2)   The timing and form of payment of such additional deferrals shall be the
same as identified in Section 5.

 

(3)   The election will not be considered to be made until such election becomes
irrevocable. An election to defer may be changed at any time prior to the last
permissible date for making such election. Once made, the Executive’s election
to defer a set percentage shall remain in effect until changed or revoked, but
as of each December 31, the election shall become irrevocable with respect to
compensation payable for services to be performed in the immediately following
taxable year.

 

 

5.

Payment of Deferred Compensation Benefit.

 

(a)         Payment After Ten Years or Termination of Employment. Payment of the
Deferred Compensation Benefit shall be payable in a single lump sum payment on
the first day of the month following the earlier of the tenth (10th) anniversary
of this Agreement or the Executive’s last day of full-time employment.

 

(b)         Payment Upon Executive’s Death or Disability. If the Executive dies
or is deemed to have a Disability before any of his Deferred Compensation
Benefit under this Agreement has been distributed, payment of the Deferred
Compensation Benefit shall be made to the Executive or to the Executive’s
Beneficiary. Payment shall be made on the first day of the month following the
Executive’s death or Disability. If benefit payments have already begun, the
remaining payments will be made for the remainder of the payment period.

 

(c)            Payment Upon Unforeseeable Emergency. A full or partial
distribution of the Deferred Compensation Benefit may be made prior to the
Executive’s termination of employment if requested by the Executive due to an
Unforeseeable Emergency. Whether an Unforeseeable Emergency has occurred will be
determined by the Committee, in its sole and exclusive discretion. Any
distribution under this provision shall not exceed the remaining amount required
by the Participant to resolve the hardship after (i) reimbursement or
compensation through insurance or otherwise, (ii) obtaining liquidation of the
Participant's assets, to the extent such liquidation would not itself cause a
severe financial hardship, or (iii) suspension of deferrals under the Plan. The
Executive shall be required to submit to the Committee documentation of the
hardship and proof that the loss is not covered by other means. Distributions in
the event of an Unforeseeable Emergency will be paid within 90 days of such
approval by the Committee.

 

6.           Change in Timing of Distribution. Notwithstanding Section 5 above,
the Executive shall be permitted to make a subsequent election to delay his
distribution of benefits, subject to the following requirements:

 

(a)         such election to delay distribution of benefits shall not take
effect until at least 12 months after the date on which the election is made;
and

 

 

 

3

 

--------------------------------------------------------------------------------



(b)         in the case of an election relating to a payment which does not
arise on account of death, Disability or an Unforeseeable Emergency, the first
payment with respect to which the election is made shall be deferred for a
period of not less than 5 years from the date on which the first payment was
scheduled to be paid in the absence of such election.

 

7.           Specified Employee. If the Executive is a “specified employee” (as
defined under Code Section 409A and underlying Treasury Regulations) of the Bank
and if amounts payable under this Agreement are subject to Code Section
409A(a)(2)(B)(i), amounts that would otherwise have been paid during the
six-month period immediately following the termination date shall be paid on the
first regular payroll date immediately following the six-month anniversary of
the termination date.

 

8.          Establishment of a Rabbi Trust. The Bank shall establish a Rabbi
Trust and contribute assets to the Rabbi Trust sufficient to pay the Executive’s
Deferred Compensation Account. The assets held in the Rabbi Trust shall be
subject to the claims of the Bank’s creditors only in the event of the Bank’s
insolvency or bankruptcy. The Executive shall not have any right, title or
interest in and to the assets of the Rabbi Trust, except for rights to benefit
payments in accordance with the terms of this Agreement.

 

9.          Amendment or Termination. This Agreement may be amended or
terminated only by a written instrument executed by both the Executive and the
Bank.

 

 

10.

 General Provisions.

 

(a)         Funding. The Agreement is unfunded. Any benefit under this Agreement
is a mere contractual obligation of the Bank. The Executive and his Beneficiary
have no right, title, or interest in the Deferred Compensation Account or any
claim against it.

 

(b)         Restrictions on Transfer. Any benefits to which the Executive or
Beneficiary may become entitled under this Agreement are not subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge, and any attempt to do so is void. Benefits are not
subject to attachment or legal process for the debts, contracts, liabilities,
engagements, or torts of the Executive or Beneficiary. This Agreement does not
give the Executive or Beneficiary any interest, lien, or claim against any
specific asset of the Bank. The Executive and his Beneficiary have only the
rights of general creditors of the Bank.

 

(c)         Assignments. The Executive’s interest in a benefit under this
Agreement is not assignable by the Executive or his Beneficiary. The Bank may
assign its responsibilities and obligations under the Agreement to a successor
or other entity with or without notice to the Executive or Beneficiary.

 

(d)         Governing Law. This Agreement is construed in accordance with the
laws of the Commonwealth of Virginia, other than its choice of law rules.

 

 

 

4

 

--------------------------------------------------------------------------------



(e)         Validity. If any provision of this Agreement is not valid or
enforceable, that invalidity or enforceability shall not affect the remaining
provisions.

 

(f)          Employment Rights. This Agreement shall not be construed as a
contract of employment and does not confer upon Executive the right to continue
in the employ of the Bank for any length of time or in any manner alter the
terms of the Executive’s employment set forth in any employment agreement to
which the Bank and the Executive are or may in the future be parties.

 

(g)         Tax Matters. The Bank does not represent or guarantee that any
particular federal, state or local income or payroll tax consequence will result
to Executive under this Agreement. The Bank shall have the right to withhold
from any benefit payments to the Executive under this Agreement or take other
actions necessary to satisfy the Bank’s obligation to withhold federal, state
and local income and payroll taxes.

 

11.        409A Compliance. To the extent applicable, this Agreement is intended
to comply with Code Section 409A, and it shall be interpreted and administered
in accordance therewith. In addition, any provision, including, without
limitation, any definition, in this Agreement that is determined to violate the
requirements of Code Section 409A shall be void and without effect and any
provision, including, without limitation, any definition, that is required to
appear in this Agreement under Code Section 409A that is not expressly set forth
shall be deemed to be set forth herein, and the Agreement shall be administered
in all respects as if such provisions were expressly set forth. In addition, the
timing of payment of the benefits provided for under this Agreement shall be
revised as necessary for compliance with Code Section 409A.

 

IN WITNESS WHEREOF, the Bank and the Executive have duly executed this Agreement
as of the Effective Date.

 

 

SHORE BANK

 

 

 

 

 

By: /s/ Henry P. Custis, Jr.

 

Henry P. Custis, Jr., Chairman

 

 

 

Date: June 1, 2008

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Scott C. Harvard

 

Scott C. Harvard

 

 

 

Date: June 1, 2008

 

 

 

 

5

 

 